Name: 2010/114/: Council Decision of 16Ã February 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank and Financial Services Authority of Ireland
 Type: Decision
 Subject Matter: accounting;  Europe;  civil law;  EU institutions and European civil service;  personnel management and staff remuneration;  monetary economics
 Date Published: 2010-02-24

 24.2.2010 EN Official Journal of the European Union L 47/16 COUNCIL DECISION of 16 February 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank and Financial Services Authority of Ireland (2010/114/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to Recommendation ECB/2009/26 of the European Central Bank of 14 December 2009 to the Council of the European Union on the external auditors of the Central Bank and Financial Services Authority of Ireland (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Central Bank and Financial Services Authority of Ireland will end after the audit for the financial year 2008. It is therefore necessary to appoint external auditors from the financial year 2009. (3) The Central Bank and Financial Services Authority of Ireland has selected Deloitte & Touche as its external auditors for the financial years 2009 to 2011. (4) The Governing Council of the ECB recommended that Deloitte & Touche be appointed as the external auditors of the Central Bank and Financial Services Authority of Ireland for the financial years 2009 to 2011. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(5) of Decision 1999/70/EC shall be replaced by the following: 5. Deloitte & Touche is hereby approved as the external auditors of the Central Bank and Financial Services Authority of Ireland for the financial years 2009 to 2011. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 February 2010. For the Council The President E. SALGADO (1) OJ C 308, 18.12.2009, p. 1. (2) OJ L 22, 29.1.1999, p. 69.